Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Yang on 5/20/2022.
The application has been amended as follows: 
	Claims 3, 6, and 10-16 are allowed.

	The claims have been amended as follows:

1.	(Cancelled)	
	2.	(Cancelled)	
	3.	(Currently Amended)	The firearm component of Claim 10 
4.	(Cancelled)	
5.	(Cancelled)	
6.	(Currently Amended)	The firearm component of Claim 11 wherein a width of the kerf is between about 0.0019 inches and about 0.004 inches.
7.	(Cancelled)	
8.	(Cancelled)	
9.	(Cancelled)	
10.	(Currently Amended)	A firearm component, the firearm component comprising:
a grip, frame, slide, or rail; 
a laser induced friction surface applied to an external surface of the grip, frame, slide or rail wherein the laser induced friction surface having a depression formed in the external surface of the grip, frame, slide or rail; and 
recast material disposed [[in ]]at the depression formed in the external surface of the grip, frame, slide or rail to increase a roughness of the [[the ]]grip, frame, slide, or rail.
	11.	(Original)	The firearm component of Claim 10 wherein the depression is a kerf.
	12.	(Original)	The firearm component of Claim 10 wherein the depression is straight.
	13.	(Original)	The firearm component of Claim 10 wherein a width of the depression is between about 0.0019 inches and about 0.004 inches.
	14.	(Original)	The firearm component of Claim 10 wherein the recast material extends above the external surface.
	15.	(New)		The firearm component of Claim 10 wherein the recast material is in the depression.
	16.	(New)		The firearm component of Claim 10 wherein the recast material is adjacent the depression.

The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the recited limitations of the claimed invention including, but not limited to: a firearm component with a laser induced friction surface applied to an external surface of the grip, frame, slide or rail with a depression formed in the external surface, and a recast material disposed at the depression to increase the roughness.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL D DAVID/Primary Examiner, Art Unit 3641